Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel R. Jackson appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint and several related orders. We dismiss this appeal for lack of jurisdiction to the extent it challenges the denial of Jackson’s request for a temporary restraining order. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976) (observing that orders granting or denying temporary restraining order are not generally appealable). With respect to Jackson’s other claims, we have reviewed the record and find no reversible error; thus, we affirm the district court’s orders as to these claims for the reasons stated by the district court. Jackson v. Magana, No. 5:13-ct-03295-FL, 2015 WL 7459810 (E.D.N.C. Nov. 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED IN PART; AFFIRMED IN PART